DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to “Claims filed on 5/12/2022”. Applicant's amendments of claim 1, 2 and 9 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-9 are pending wherein claims 1 and 9 are independent. Claims 10-13 are withdrawn from consideration.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Park on 6/16/2022. The application has been amended as follows: 
1.	(Currently amended) A method of fabricating a semiconductor package, the method comprising:
preparing a semiconductor substrate including a chip region in which first pads are disposed and a scribe lane region in which second pads are disposed, wherein the scribe lane region surrounds the chip region;
forming a dielectric layer on the semiconductor substrate so as to reveal the first and second pads;
forming first redistribution layer patterns connected to the first pads and second redistribution layer patterns connected to the second pads on the dielectric layer, wherein the first redistribution layer patterns extend to provide bonding pad portions and the second redistribution layer patterns extend to provide edge pad portions located on the scribe lane region;
forming a polymer pattern covering the first and second redistribution layer patterns 
setting a dicing line extending to surround the chip region in the boundary region;
performing a stealth dicing process along the dicing line to separate a semiconductor chip including the chip region and a portion of the boundary region from the semiconductor substrate;
disposing the semiconductor chip on a package substrate including bond fingers; and
forming bonding wires, portions of which are physically supported by an edge of the polymer pattern so that the bonding wires are spaced apart from the revealed portions of the edge pad portions,
wherein the edge of the polymer pattern is in direct contact with the revealed portions of the edge pad portions, and 
wherein the bonding wires are formed to connect the bonding pad portions to the bond fingers.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “forming a polymer pattern covering the first and second redistribution layer patterns, and revealing the bonding pad portions, portions of the edge pad portions and a boundary region, wherein the boundary region includes the portions of the edge pad portions and a portion of the dielectric layer on the scribe lane region; disposing the semiconductor chip on a package substrate including bond fingers; and forming bonding wires, portions of which are physically supported by an edge of the polymer pattern so that the bonding wires are spaced apart from the revealed portions of the edge pad portions, wherein the edge of the polymer pattern is in direct contact with the revealed portions of the edge pad portions” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-8 are allowed based on virtue of their dependencies 
The most relevant prior art references, Abe et al (US 2018/0277456 A1) and Chung et al (US 20020056924 A1), substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Examiner agrees with Applicant’s arguments with regards to the combination of the above references in reciting all claimed limitations. Specifically, “The edge portion of the test pattern 1LBt is revealed by the protective pattern 1Lp (or 1Lp3) of the cited Chung reference. However, the polymer pattern 116 of Chung covers the upper edge 118 of the semiconductor chip 100. Therefore, the polymer pattern 116 which contacts the bonding wires 150 does not teach the protective pattern 1Lp (or 1Lp3) of the cited Chung reference.”.
With respect to claim 9, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “forming a polymer pattern covering the first and second redistribution layer patterns, and revealing the bonding pad portions, portions of the edge pad portions and a boundary region, wherein the boundary region includes the portions of the edge pad portions and a portion of the dielectric layer on the scribe lane region; disposing the semiconductor chip on a package substrate including bond fingers; and forming bonding wires, portions of which are physically supported by an edge of the polymer pattern so that the bonding wires are spaced apart from the revealed portions of the edge pad portions, wherein the edge of the polymer pattern is in direct contact with the revealed portions of the edge pad portions” as recited in claim 1 in combination with the remaining features.
The most relevant prior art references, Abe et al (US 2018/0277456 A1) and Chung et al (US 20020056924 A1), substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. Examiner agrees with Applicant’s arguments with regards to the combination of the above references in reciting all claimed limitations. Specifically, “The edge portion of the test pattern 1LBt is revealed by the protective pattern 1Lp (or 1Lp3) of the cited Chung reference. However, the polymer pattern 116 of Chung covers the upper edge 118 of the semiconductor chip 100. Therefore, the polymer pattern 116 which contacts the bonding wires 150 does not teach the protective pattern 1Lp (or 1Lp3) of the cited Chung reference.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811